Case 2:20-cv-00309-JPH-DLP Document 12 Filed 08/04/20 Page 1 of 3 PageID #: 49




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

WILLIAM DOUGLAS WYATT, JR.,                    )
CYNTHIA MCLURE,                                )
JESSICA WHALEN-BAINE,                          )
                                               )
                          Plaintiffs,          )
                                               )
                     v.                        )   No. 2:20-cv-00309-JPH-DLP
                                               )
TERRE HAUTE POLICE DEPARTMENT,                 )
RICK J. DECKER Det. #163,                      )
KEITH MOWBREY Det. #101,                       )
VIGO COUNTY,                                   )
                                               )
                          Defendants.          )

                                        ORDER

                                  I.    Joint Litigation

      Plaintiffs William Wyatt, Cynthia McLure, and Jessica Whalen-Bane have

filed a complaint alleging Defendants violated their constitutional rights. Dkt.

1.

      The Seventh Circuit has described in detail the potential downsides for

prisoners proceeding in joint litigation with other prisoners. See Boriboune v.

Berge, 391 F.3d 852, 854-56 (7th Cir. 2004). It therefore suggested that

District Courts "alert prisoners" to these downsides "and give them an

opportunity to drop out" of the action. Id. at 856. The three primary

downsides are the following. First each Plaintiff must pay a full filing fee.

Second, each Plaintiff risks that any claim deemed sanctionable under Fed. R.

Civ. P. 11 could lead to sanctions for each Plaintiff. Third, each Plaintiff incurs



                                           1
Case 2:20-cv-00309-JPH-DLP Document 12 Filed 08/04/20 Page 2 of 3 PageID #: 50




a "strike" under § 1915(g) if the action is dismissed on the grounds that it is

frivolous, malicious, or fails to state a claim upon which relief may be granted.

      However, the complaint does not specify whether Plaintiffs McLure and

Whalen-Bane are prisoners. See dkt. 1. It also does not provide their

addresses. The Court must be able to communicate with all Plaintiffs for this

case to proceed.

      Moreover, unless Plaintiffs are attorneys, one Plaintiff cannot speak for

the others. In re IFC Credit Corp., 663 F.3d 315, 318 (7th Cir. 2011)

("[I]ndividuals are permitted to litigate pro se, though not to represent other

litigants."). Only Plaintiff Wyatt has signed the complaint. Dkt. 1 at 4, 5.

      For this case to proceed therefore, each Plaintiff SHALL FILE by

September 4, 2020 a signed statement identifying their address, whether they

are prisoners, and whether they choose to maintain this case. This case shall

be dismissed without prejudice as to any Plaintiff who does not respond.

                         II.    In Forma Pauperis Status

      Mr. Wyatt has not paid the $400 filing fee prescribed by Congress. See

28 U.S.C. § 1914(a). He also appears to have "struck out" under 28 U.S.C. §

1915(g). That statute "prohibits a prisoner from proceeding [in forma pauperis]

if, on three or more occasions during his imprisonment, he has 'brought an

action . . . that was dismissed on the grounds that it is frivolous, malicious, or

fails to state a claim upon which relief may be granted." Turley v. Gaetz, 625

F.3d 1005, 1006 (7th Cir. 2010). The "sole statutory exception" is if "the

prisoner is under imminent danger of serious physical injury." Id.


                                         2
Case 2:20-cv-00309-JPH-DLP Document 12 Filed 08/04/20 Page 3 of 3 PageID #: 51




      Mr. Wyatt has not alleged imminent danger, and he has had three prior

cases dismissed for failure to state a claim:

      1) 2:16-cv-123-WTL-MJD, dkt.8; dkt. 9.

      2) 2:16-cv-146-JMS-MJD, dkt. 19; dkt. 20.

      3) 2:16-cv-425-JMS-MJD, dkt. 7; dkt. 8.

      Mr. Wyatt shall have through September 4, 2020 to pay the $400 filing

fee to the clerk of the district court or to show cause why his motions to

proceed in forma pauperis, dkt. 8; dkt. 10, should not be denied under the

three-strikes provision.

SO ORDERED.

Date: 8/4/2020




Distribution:

WILLIAM DOUGLAS WYATT, JR.
132564
MIAMI - CF
MIAMI CORRECTIONAL FACILITY
Electronic Service Participant – Court Only




                                        3
